Title: To John Adams from David Humphreys, 28 August 1802
From: Humphreys, David
To: Adams, John



Dear Sir.
Boston Augst. 28th. 1802

A combination of circumstances having prevented me from having the honour of paying my respects in person to Mrs Adams & yourself, I could not proceed on my journey to the Westward, without expressing in this manner my extreme sensibility of the disappointment. When I was in this Town, a few weeks ago, on my way to the Province of Main, I so fully indulged the expectation of making the visit, on my return, that I prayed Mr Tilghman to announce my intention, in presenting my best & most respectful Compliments. After the convocations of Commencement were passed, I had accordingly fixed in my mind upon this day for the enjoyment of that happiness, as I mentioned yesterday to your Son; but a certain species of Obligation (contracted when I was here lately) to dine with the Trustees of the Agricultural Society, has frustrated that pleasing expectation. My particular concerns & previous arrangements requiring that I should commence my journey for Connecticut on Monday next, nothing remains for me but to offer the simple facts as my only apology...  And I flatter myself Mrs Adams & yourself will do me the justice to believe, that none of your numerous friends could be more seriously mortified in not having an occasion (after so long an absence) of testifying verbally my great attachment, veneration & friendship for both.
I must likewise be permitted to add, that Mrs Humphreys, who shares very largely in all those sentiments which the high respectability of your Characters ought to inspire, requests me to commend her respectful homage to the acceptance of yourself & Lady, with assurances that she leaves this part of the Country with a sensible regret at not having had the honour of being introduced to your acquaintance. I hope we may have the happiness of indemnifying her for this privation, on another occasion; and that, in presenting my best respects to Mrs Adams with wishes for health & felicity, you will be persuaded, that, with sentiments of perfect consideration & esteem, / I have the honour to be, / your Mo obedt & / Mo: hble Servant

D. Humphreys.